 



Exhibit 10.3

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.
AMENDED SETTLEMENT AND LICENSE AGREEMENT
This Amended Settlement and License Agreement (“Agreement”) sets forth the terms
upon which Crossroads Systems, Inc., a Delaware Corporation, and all its
subsidiaries and affiliates (“Crossroads”) and Dot Hill Systems Corp., a
Delaware corporation, and all its subsidiaries and affiliates (“Dot Hill”),
agree to settle the litigation pending before the U.S. District Court of the
Western District of Texas, Austin Division (the “Court”), captioned Crossroads
Systems, (Texas), Inc., Plaintiff v. Dot Hill Systems Corporation, Defendant,
Case No. A-03-CV-754-SS (“Patent Litigation”). Crossroads and Dot Hill are
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.” This Agreement shall be effective as of June 27, 2006 (“Effective
Date”). This Agreement replaces and supersedes the Settlement and License
Agreement executed by Crossroads and Dot Hill on or about June 27, 2006, which
is hereinafter referred to as the “Original Settlement Agreement.”
Background
Crossroads is the owner of the ‘972 Patent Family. Crossroads filed the Patent
Litigation alleging the Accused Products infringe U.S. Patent Nos. 5,941,972 and
6,425,035 and demanding judgment against Dot Hill. It is now the desire and
intention of Crossroads and Dot Hill to settle and resolve all disputes,
differences and claims which exist in the Patent Litigation.
In consideration of the mutual promises contained herein, and other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
Parties hereto agree as follows:
     1. Definitions.
          1.1 “’972 Patent Family” means U.S. Patent Nos. 5,941,972, 6,763,419,
6,738,854, 6,425,036, and 6,425,035, and any other U.S. patents, U.S. patent
applications or foreign counterparts which claim priority to any of the
foregoing patents or to any applications from which any of the foregoing patents
issued, including all reissues, reexaminations, divisional, continuations,
continuations-in-part, and extensions of any of the foregoing issued patents or
pending patent applications.
          1.2 “Accused Products” means the products accused by Crossroads of
infringement in the Patent Litigation as of June 5, 2006, that perform RAID
including without limitation the following: SANnet II FC, SANnet II SATA, SANnet
II SATA Special Edition, SANnet I 7000 Series (including without limitation
SANnet I 7124 and SANnet I 7128), SANnet I 4000 Series (including without
limitation SANnet I 4300, SANnet I 4200, SANnet I 4210, and SANnet I 4220), RIO
(including without limitation RIO Xtreme Storage Server, RIO RAID eXp
R3200/RFF244 and RIO RAID eXp R3400/RFF288), RIVA (including without limitation
RIVA I and RIVA FC R2500), and the following products in the StratisRAID Series,
StratisRAID SRF112, StratisRAID SRF212, StratisRAID SRF116-01, StratisRAID
SRF116-22, StratisRAID SRF216-01 and StratisRAID SRF216-23.
          1.3 “Extraterratorial Products” means Dot Hill products, including
Accused Products, Sold to a Third Party located outside the United States that
are (i)

 



--------------------------------------------------------------------------------



 



manufactured by or on behalf of Dot Hill entirely outside of the United States,
(ii) shipped to a location outside the United States without entering the United
States, (iii) at no time subsequently imported, shipped or delivered into the
United States, and (iv) are covered by the ‘972 Patent Family.
          1.4 “JBOD” has its ordinary meaning as understood in the storage
industry, including “just a bunch of disks.”
          1.5 “Licensed Product(s)” means any product manufactured by or for Dot
Hill, based on designs or specifications created by Dot Hill, and which is Sold
by Dot Hill, that is covered by any claim of any patent in the ‘972 Patent
Family. A JBOD, in and of itself, is not a Licensed Product. Accused Products,
follow-on products based on those Accused Products, and Accused Products that
have undergone a name change shall be Licensed Products provided such products
contain the same functionality as the functionality in the Accused Products as
of the Effective Date.
          1.6 “License” means the license grant from Crossroads described in
Paragraph 4.1.
          1.7 “Net Sales” means the gross revenues received by Dot Hill from the
Sale of Licensed Products less sales and/or use taxes actually paid, import
and/or export duties actually paid, outbound transportation prepaid or allowed,
other similar types of expenses typical in the storage industry, rebates and
cash discounts, and amounts allowed or credited due to returns (not to exceed
the original billing or invoice amount).
          1.8 “RAID” has its ordinary meaning as understood in the storage
industry, including the following RAID levels: RAID 0 (striping), RAID 1
(mirroring), RAID 2 (Error-Correcting Coding), RAID 3 (Bit-Interleaved Parity),
RAID 4 (Dedicated Parity Drive), RAID 5 (Block Interleaved Distributed Parity),
RAID 6 (Independent Disk With Double Parity), RAID 0+1 (Mirror of Stripes), RAID
10 (Stripe of Mirrors), RAID 7 (Storage Computer Corporation proprietary), RAID
S (EMC proprietary) and to-be developed RAID levels.
          1.9 “Release” means the release by Crossroads as described in
Paragraph 3.1.
          1.10 “Sale or Sold” means the transfer, distribution or disposition of
a Licensed Product for value to a Third Party.
          1.11 “Third Party” means any individual, group of individuals,
corporation, partnership, joint venture, trust, association, unincorporated
organization, governmental body or any entity of any kind or nature other than
Dot Hill and Crossroads, provided, however, that a Party changing its name shall
remain a Party for purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Dismissal. Upon actual receipt by Crossroads of payment as set forth in
Paragraph 5.1, Crossroads shall file with the Court a request for dismissal of
all claims and counterclaims in the Patent Litigation by filing the Stipulation
and Order of Dismissal attached hereto as Exhibit A. Each Party will appear in
court, perform all acts, sign all necessary documents and cooperate with one
another as necessary to facilitate the dismissal of the claims. Upon receipt by
Crossroads of full payment by Dot Hill pursuant to Paragraph 5.1, Crossroads
will dismiss, with prejudice, the breach of contract lawsuit it filed against
Dot Hill on or about July 24, 2006.
     3. Releases.
          3.1 Release of Dot Hill. Subject to actual receipt by Crossroads of
payment as set forth in Paragraph 5.1, Crossroads, with the intention of binding
itself, its affiliates, successors and assigns, does hereby irrevocably release,
forever discharge, and agrees not to assert or assist any third party in
asserting any action, claim, liability or demand (“Crossroads Claims”) against
Dot Hill, and its affiliates, successors, directors, officers, employees,
predecessors, successors, customers (but only with respect to Licensed
Products), and agents, from any and all Crossroads Claims Crossroads had or may
have had on or before the Effective Date arising out of or relating to
infringement of any of the ‘972 Patent Family based on the manufacture, having
manufactured, use, sale, marketing, offer for sale, lease, licensing, export,
design, development, distribution, importation, or other disposition of the
Licensed Products, including all claims asserted by Crossroads in the Patent
Litigation. Such release shall pertain to Crossroads Claims whether now known or
unknown. Notwithstanding the foregoing and except as provided herein, the
Release granted in this Paragraph 3.1 shall not extend to any claims, damages
and/or liability Crossroads has or may have arising out of or relating to any
products, processes, designs, methodologies or technology acquired by Dot Hill,
its affiliates or successors after the Effective Date, including without
limitation as part of the acquisition of a Third Party or the acquisition of any
asset(s) of a Third Party.
          3.2 Release of Crossroads. Dot Hill, with the intention of binding
itself, its affiliates, successors and assigns, does hereby irrevocably release
and forever discharge and agrees not to assert or assist any third party in
asserting any action, claim, liability or demand (“Dot Hill Claims”) against
Crossroads, and its affiliates, successors, directors, officers, employees,
predecessors, successors, customers (only to the extent that such customers have
used or sold products purchased from Crossroads) and agents, from any and all
Dot Hill Claims Dot Hill had or may have had on or before the Effective Date
arising out of or relating to the ‘972 Patent Family, including all claims
asserted by Dot Hill in the Patent Litigation. Such release shall pertain to Dot
Hill Claims whether now known or unknown.
          3.3 [...***...]

3

*** Confidential Treatment Requested



--------------------------------------------------------------------------------



 



[...***...]
          3.4 California Civil Code. Each party waives all rights under
Section 1542 of the California Civil Code as such rights may relate to any
Claims. Each party acknowledges that it has consulted with legal counsel
regarding the import of Section 1542 of the California Civil Code, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     4. License Grant.
          4.1 Crossroads License Grant. Subject to actual receipt by Crossroads
of payment as set forth in Paragraph 5 of this Agreement, Crossroads hereby
grants to Dot Hill a non-exclusive, personal, non-sublicensable,
non-transferable, non-assignable (except as provided herein), indivisible,
worldwide, royalty-bearing license under the ‘972 Patent Family to make, have
made (for Dot Hill only), use, lease, license, design, develop, distribute,
market, sell, offer for sale, export, import and otherwise dispose of Licensed
Products, as well as to make, use or perform any method or process claimed in
the ‘972 Patent Family after the Effective Date. Dot Hill acknowledges and
agrees that it has only the patent license rights granted in the License and
that all other rights are expressly reserved to Crossroads.
          4.2 After-Acquired Products. The License shall not apply to any
products, processes, designs, methodologies or technology acquired by Dot Hill,
its affiliates and successors after the Effective Date, including without
limitation as part of the acquisition of a

4

*** Confidential Treatment Requested



--------------------------------------------------------------------------------



 



Third Party or the acquisition of any asset(s) of a Third Party, covered by any
claim of the ‘972 Patent Family that was made, used, sold, offered for sale or
imported by the Third Party prior to the date acquired by Dot Hill.
          4.3 Combinations. No license is granted under this Agreement by
Crossroads, either directly or by implication, estoppel or otherwise, to any
Third Parties acquiring items from Dot Hill for the combination of such acquired
items with other item(s), where the use, manufacture, sale, offer for sale or
import of such combination infringes any claim of the ‘972 Patent Family based
on the other item. For purposes of clarity, if a Third Party combines a product
from Dot Hill that is covered by the License with another item, such combination
is covered by the License as long as such other item does not independently
infringe the ‘972 Patent Family.
          4.4 No Challenges. For as long as the License remains in effect, Dot
Hill agrees that it will not challenge, participate in any challenge to, or aid
any Third Party in challenging the validity or enforceability of any patent in
the ‘972 Patent Family, except as required by subpoena, by law, or by any
governmental or regulatory authority. If this license is terminated for any
reason, including, but not limited to those reasons set forth in paragraph 8.2
below, Dot Hill expressly reserves the right to challenge the validity and
enforceability of any of the patents in the ‘972 Patent Family.
          4.5 No Obligation to Enforce. Crossroads shall have no obligation
hereunder to institute any action or suit against any Third Party for
infringement of any patent within the ‘972 Patent Family or to defend any action
or suit brought by a Third Party which challenges or concerns the validity or
enforceability of any such patent. In addition, Dot Hill shall have no right to
institute any action or suit against Third Parties for infringement of any
patent in the ‘972 Patent Family.
          4.6 No Restriction. Dot Hill agrees that the License shall in no way
restrict Crossroads’ use of the ‘972 Patent Family, or Crossroads’ manufacture,
use, sale, offering for sale or importation of any product, service, process, or
method covered by the claims of the ‘972 Patent Family, for its own purposes or
in collaboration with Third Parties.
          4.7 No Patent Laundering. Dot Hill agrees that the License is not
intended to and does not cover manufacturing activities that Dot Hill may
undertake (either itself or by another under the have made grant in
Paragraph 4.1) on behalf of any Third Party for the purpose of providing such
Third Parties with coverage under the patent license granted by Crossroads to
Dot Hill in this Agreement. The provisions of this Paragraph 4.7 shall not limit
Dot Hill’s ability to manufacture products on behalf of its OEM customers, for
the purpose of providing such OEM customers with private-label versions of
products primarily designed and manufactured by Dot Hill, and, subject to all
other duties and obligations of this Agreement, including without limitation
Paragraph 4.3, such manufacture or sales shall continue to be covered by the
License if applicable.
     5. Fees.

5



--------------------------------------------------------------------------------



 



          5.1 Up Front Payment. Dot Hill will pay Crossroads a non-refundable
payment of ten million, five hundred thousand United States dollars
($10,500,000). Dot Hill’s payment obligation under this Paragraph 5.1 shall
become due and payable within twenty (20) days of the Effective Date. Dot Hill
shall make this payment in full and shall not reduce the payment due to taxes,
duties, fees or any other tax-related obligations owed by Dot Hill or any other
entity anywhere in the world. Because Dot Hill did not make full payment of the
Up Front Payment owed Crossroads pursuant to Section 5.1 of the Original
Settlement Agreement, Dot Hill will, not later than Thursday, October 5, 2006,:
(1) pay Crossroads the remaining one million, four hundred thirty thousand
United States dollars ($1,430,000) of the Up Front Payment owed to Crossroads,
and (2) pay Crossroads an additional forty-five thousand United States dollars
($45,000) as a late fee for Dot Hill’s failure to pay the entire Up Front
Payment within twenty (20) days of the Effective Date. If Dot Hill makes the
payments as set forth in this Paragraph 5.1 in full not later than October 5,
2006, Crossroads hereby agrees not to use the aforementioned instance of not
making full payment of the Up Front Payment as grounds to terminate this
Agreement.
          5.2 Royalty. For all Sales of Licensed Products after the Effective
Date, Dot Hill shall pay Crossroads a running royalty equal to two and one half
percent (2.5%) of the Net Sales of the Licensed Products Sold by Dot Hill.
Should Dot Hill exchange Licensed Products for some value other than monetary,
the running royalties payable to Crossroads shall be two and one half percent
(2.5%) of such value received from Third Parties. Dot Hill shall pay each
quarterly royalty payment no later than forty-five (45) days following the end
of each calendar quarter. Dot Hill shall make these payments in full and shall
not reduce these payments due to taxes, duties, fees or any other tax-related
obligations owed by Dot Hill or any other entity anywhere in the world.
               5.2.1 Non-Extraterritorial Products. The royalty payment of
Paragraph 5.2 shall apply immediately upon the Effective Date to all Licensed
Products that are not Extraterritorial Products.
               5.2.2 Extraterritorial Products. The License and royalty of
Paragraph 5.2 shall apply to Extraterritorial Products as of the date that
Crossroads sends to Dot Hill notice of the issuance of a patent within the ‘972
Patent Family having any claim covering such Extraterritorial Products in any
jurisdiction in which the Extraterritorial Products are made, used, sold,
offered for sale, or to which the Extraterritorial Product is shipped or
imported. Such notice is provided by this Agreement for the patents in the ‘972
Patent Family listed in Exhibit C. By way of example, if a ‘972 Patent Family
patent issues subsequent to the Effective Date in Japan having a claim that
covers Extraterritorial Products shipped to customers of Dot Hill in Japan, the
2.5% royalty would apply to those products as of the date that Crossroads
notifies Dot Hill of the issuance of the Japanese patent. After the Effective
Date, Crossroads shall notify Dot Hill of the issuance of additional non-US
patents in the ‘972 Patent Family as those patents issue and, if such patent is
not in English, Crossroads shall provide to Dot Hill either a description of the
technology covered by such patent or an English translation of such patent. The
Parties agree that if any of the claims issuing for a ‘972 Patent Family patent
issued in non-US jurisdictions are the same or substantively the same as any
claim in U.S. Patent No. 6,425,035, then all Extraterritorial Products which
would be covered by the ‘972 Patent Family in the United States shall be deemed
covered by the claims of such issued non-US patent.

6



--------------------------------------------------------------------------------



 



               5.2.3 After-Acquired Products. The License and royalty of
Paragraph 5.2 shall apply to products, processes, designs, methodologies or
technology acquired by Dot Hill, its affiliates and successors after the
Effective Date, including without limitation as part of the acquisition of a
Third Party or the acquisition of any asset(s) of a Third Party, that are
covered by any claim of the ‘972 Patent Family that are made, have made (for Dot
Hill only), licensed, leased, marketed, exported, designed, developed, used,
sold, offered for sale, imported or otherwise distributed by Dot Hill (or any
other Third Party) after the date acquired by Dot Hill. If Dot Hill acquires a
Third Party that already has a license agreement for the ‘972 Patent Family in
place with Crossroads (the “Third Party ‘972 Patent License”), and which Third
Party ‘972 Patent License survives the acquisition by Dot Hill pursuant to its
terms, with respect to only those products acquired from the Third Party that
are sold after such acquisition by Dot Hill, Dot Hill shall have the option of
choosing to make, use, sell, license, lease, market, have made (for Dot Hill
only), export, design, develop, offer for sale, import and/or otherwise
distribute such acquired products (and follow-on products based primarily on
those Accused Products) under either the royalty terms of this Agreement or
under the payment terms of such Third Party ‘972 Patent License.
               5.2.4 Non-Manipulation. Dot Hill agrees that for the purposes of
determining the running royalty to be paid to Crossroads, Dot Hill will not
artificially manipulate the selling of its products to avoid or reduce the
royalty payment otherwise due to Crossroads, including without limitation
selling a product in a manner so as to artificially remove it from the
definition of a Licensed Product.
                    5.2.4.1 By way of example, Dot Hill will not:
(i) deconstruct a product that would otherwise qualify as a Licensed Product
(such as the SANnet II FC products) to remove the RAID controller portion (that
is covered by the ‘972 Patent Family) of the product; (ii) classify the
deconstructed Licensed Product as a JBOD that would not be subject to the
royalty payment, and then; (iii) sell the RAID controller portion separately, to
be reconstructed by the customer or otherwise reconstructed after the sale; the
foregoing example shall apply equally regardless of whether the entire RAID
controller is removed, a chip is removed, a board is removed or any other
component or software is removed that would, upon reconstruction, render the
equipment covered by the ‘972 Patent Family. In this example, all portions of
the deconstructed Licensed Product would be subject to the royalty payment of
this Paragraph 5.
                    5.2.4.2 By further way of example, while Dot Hill will not
be obligated to pay a royalty on a demonstration product that Dot Hill provides
to a Third Party for evaluation or testing purposes at no cost, if Dot Hill
provides to any Third Party demonstration products beyond numbers required in
the ordinary course of business for which Dot Hill does not receive its normal
and customary payment, such products shall be subject to the royalty payment of
this Paragraph 5 at Dot Hill’s list price.
                    5.2.4.3 By further way of example, Dot Hill will not attempt
to reduce the royalty base against which the running royalty is paid to
Crossroads by selling a product at less than an arms-length negotiated price to
a Third Party (or to itself or an affiliate of itself) unless such sale is in
the normal course of business, at a level customary in the industry, such as a
decreased price for the sale of demonstration, evaluation or prototype units.

7



--------------------------------------------------------------------------------



 



                    5.2.4.4 Notwithstanding any of the foregoing in this
Paragraph 5.2.4, nothing herein shall render a product subject to the running
royalty if that product is legitimately altered so that it is no longer covered
by the ‘972 Patent Family. For example, if Dot Hill alters the RAID controller
portion of certain products (or even all of its products), so that such products
are no longer covered by the ‘972 Patent Family, such products shall not be
subject to the running royalty, and such alteration shall not be considered a
manipulation under this Paragraph 5.2.
                    5.2.4.5 The parties agree that Dot Hill’s sale of JBODs in
the same manner as Dot Hill had sold JBODs generally in the ordinary course of
Dot Hill’s business prior to March 1, 2006 shall not constitute a “manipulation”
under this Agreement. Dot Hill warrants that prior to March 1, 2006, it has sold
JBODs that were capable of connection to a Licensed Product and customers used
such JBOD as expansion units to Licensed Products. The parties agree that
selling JBODs as expansion units in conjunction with RAID systems that contain a
fewer number of disks than would otherwise be purchased, in an effort to
specifically avoid selling disks as part of a RAID-capable Licensed Product,
would constitute a “manipulation” under this Agreement.
          5.3 Royalty Report. Dot Hill shall furnish Crossroads with a royalty
statement (substantially in the form of Exhibit D), within forty-five (45) days
following the end of each calendar quarter, setting forth the quantity and Net
Sales of Licensed Products Sold or otherwise disposed of by Dot Hill during the
calendar quarter, and the royalty payment due. A Licensed Product shall be
considered Sold when Dot Hill ships, bills out or receives payment for the
Licensed Product, whichever occurs first. Crossroads shall treat such royalty
report as confidential information of Dot Hill, will protect it from
unauthorized use, access or disclosure in the same manner as Crossroads protects
its own confidential or proprietary information of a similar nature and with no
less reasonable care, and will disclose it only to the employees or agents of
Crossroads who have a need to know such information for purposes of this
Agreement and who are under a duty of confidentiality no less restrictive than
Crossroads’ duties hereunder (collectively referred to as “Crossroads
Confidentiality Obligations”); provided, however, that such royalty report (or
any portion thereof) shall not be confidential information of Dot Hill nor shall
Crossroads have any liability for the use or disclosure of any such royalty
report information which: (a) is now, or hereafter becomes generally known or
available to the public; (b) is rightfully acquired by Crossroads before
receiving the information from Discloser and without restriction as to use or
disclosure; (c) is hereafter rightfully furnished to Crossroads, without
restriction as to use or disclosure; or (d) is generally made available by Dot
Hill without restriction on disclosure and furthermore, a disclosure by
Crossroads in response to either a valid order by a court or other governmental
body, or as otherwise required by law, shall not be considered to be a breach of
this Agreement (collectively referred to as “Exceptions to Crossroads
Confidentiality Obligations”).
          5.4 Payment Method. Payments by Dot Hill to Crossroads shall be made
by electronic fund transfer to the following account and shall be deemed made on
the date credited:
          [...***...]

8

*** Confidential Treatment Requested



--------------------------------------------------------------------------------



 



          [...***...]
          5.5 Late Payments. Any late payment by Dot Hill shall include
interest, where such interest shall be calculated commencing on the date such
payment became due, using an annual rate [...***...] than the prime interest
rate as quoted by the head office of Citibank N.A. (or an equivalent institution
if Citibank N.A. ceases operation), at the close of banking on such date, or on
the first business day thereafter if such date falls on a non-business day. If
such interest rate exceeds the maximum legal rate in the jurisdiction where a
claim therefore is being asserted, the interest rate shall be reduced to such
maximum legal rate.
          5.6 Records and Audits. Dot Hill agrees to maintain and retain all
financial, sales and shipping records reasonably relating to any sales or
shipment of its products, including without limitation all Licensed Products,
for a period of five (5) years after the Sale or shipment of the products to a
Third Party. Dot Hill agrees to keep such records in sufficient detail to enable
the royalties due and payable under this Agreement to be readily determined.
Crossroads shall have the right to audit such records up to once per year,
provided that Crossroads must provide Dot Hill thirty (30) days written notice
of such inspection and must conduct the inspection during Dot Hill’s regular
business hours. Dot Hill agrees to provide all reasonable cooperation to
Crossroads and to aid Crossroads as necessary in understanding the sales and
shipments of Dot Hill products during the audited period. Any information
collected or learned during such an audit shall be considered to be
confidential, shall be subject to the Crossroads Confidentiality Obligations and
the Exceptions to Crossroads Confidentiality Obligations described in paragraph
5.3, and may only be used for purposes reasonably related to ensure or obtain
performance by Dot Hill of its royalty payment obligations under this Agreement.
The cost of such audit shall be borne by Crossroads, provided, however, that
should any such audit reveal that the royalty payments paid by Dot Hill pursuant
to this Agreement for any calendar year have been understated by more than five
percent (5%) of the amount actually owed to Crossroads, then the reasonable cost
of such audit shall be paid by Dot Hill to Crossroads along with associated late
payments in accordance with Paragraph 5.5.
          5.7 Effectiveness. The Parties acknowledge and agree that the Release
and the License shall only become effective upon completion and acknowledgement
of the payment of Paragraph 5.1. The License shall only remain effective upon
the continued payment of royalty obligations of Paragraph 5.2.
     6. Publicity. Each Party may issue its respective press release in
Exhibit B announcing the settlement of the Patent Litigation at any time after
the Effective Date. The Parties acknowledge and agree that any future press
releases or public announcements shall not contain any information that is
inconsistent with this Agreement or the press releases in Exhibit B.

9

*** Confidential Treatment Requested



--------------------------------------------------------------------------------



 



     7. Representations and Warranties.
          7.1 Mutual Representations and Warranties. Each Party represents and
warrants that it has full right, power, and authority to enter into this
Agreement, and to perform its obligations and duties under this Agreement, that
the performance of such obligations and duties does not and will not conflict
with or result in a breach of any other agreement of such Party or any judgment,
order, or decree by which such Party is bound, and that this Agreement places
valid and binding obligations on each Party. Crossroads further represents and
warrants that it has full right, power, and authority to grant the License and
Release.
          7.2 Negation of Warranties. Nothing in this Agreement is or shall be
construed as: (i) a warranty or representation by Crossroads as to the validity
or scope of any of the Licensed Patents, (ii) a warranty or representation by
Crossroads that anything made, used, offered for sale, sold or otherwise
disposed of under this Agreement is or will be free from infringement of patents
or other intellectual property rights of Third Parties, (iii) a requirement that
Crossroads file any patent application, secure any patent or maintain any patent
in force, (iv) an obligation of either Party to furnish any manufacturing or
technical information, or any information concerning pending patent applications
to the other Party.
          7.3 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CROSSROADS MAKES
NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. CROSSROADS EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND/OR NON-INFRINGEMENT.
CROSSROADS SHALL HAVE NO LIABILITY WHATSOEVER WITH RESPECT TO DOT HILL’S
PRODUCTS OR OWING TO THE DOT HILL’S OPERATION UNDER THE LICENSE GRANTED IN THIS
AGREEMENT.
     8. Term and Termination.
          8.1 Term. Unless terminated earlier in accordance with this Paragraph
this Agreement will take effect on the Effective Date and will remain in effect
until each patent within the ‘972 Patent Family has expired, been abandoned, or
been ruled invalid or unenforceable in a final, non-appealable decision by a
court or tribunal of competent jurisdiction, including the United States Patent
and Trademark Office.
          8.2 Termination by Crossroads. Crossroads may terminate this Agreement
if (i) Dot Hill breaches its payment obligations under Paragraph 5 and fails to
remedy such breach within fifteen (15) days of written notice thereof or
(ii) Dot Hill is in material breach of any provision in this Agreement and fails
to remedy any such breach within thirty (30) days after written notice thereof
by Crossroads. Notwithstanding the foregoing, a good faith dispute between the
parties as to whether a product is covered by the ‘972 Patent Family (and
therefore whether royalty payments are due based on the Sales of such products)
cannot be used by Crossroads as a grounds for termination, and the License will
continue in effect for all other Licensed Products.

10



--------------------------------------------------------------------------------



 



          8.3 Termination by Dot Hill. Dot Hill may terminate this Agreement if
Crossroads is in material breach of any provision in this Agreement and fails to
remedy any such breach within thirty (30) days after written notice thereof by
Dot Hill.
     9. Survival. Paragraphs 1 (Definitions), 2 (Dismissal), 3 (Releases
(provided, however, that Paragraph 3 (Releases) shall not survive if this
Agreement is terminated for a breach of Paragraph 5.1)), 5.1 and 5.7 (Fees), 7
(Representations and Warranties), 9 (Survival), 10 (Assignment) and 13 (General)
will survive any termination or expiration of this Agreement.
     10. Assignment. Neither Party may assign or transfer any of its rights, or
delegate any of its obligations or duties, under this Agreement to a Third Party
without the other Party’s prior written consent and any attempted assignment or
delegation without such consent will be null and void. Notwithstanding the
foregoing, either Party may assign this entire Agreement and its rights and
obligations hereunder, without the other Party’s consent, in connection with the
sale of all or substantially all of the assets or stock of the Party (an
“Acquisition”) to a Third Party, provided, however, that: (a) the License shall
only extend to Dot Hill products, designs, methodologies or technology in
existence at the time of any such Acquisition of Dot Hill and their natural,
evolutionary follow-ons; (b) other than the Dot Hill products described in
(a) of this Paragraph, the License will not extend to any product, process,
design, methodology or technology of the acquiring entity; and (c) the License
shall not extend to any product, process, design, methodology or technology of
the acquiring entity created by dividing or otherwise deconstructing the
acquired Party’s products, designs, methodologies or technologies and combining
only a resultant portion of the acquired Party’s products, designs,
methodologies or technologies with other products, designs, methodologies or
technologies of the acquiring entity. This Agreement will be binding upon and
inure to the benefit of the Parties and permitted assigns. In the event that
either party is the acquired party in an Acquisition as permitted hereunder, the
rights and obligations under this Agreement shall survive such permitted
Acquisition.
     11. Bankruptcy. The Parties acknowledge and agree that this Agreement is a
contract under which Crossroads as licensor is a licensor of intellectual
property as provided in Section 365(n) of Title 11, United States Code (the
“Bankruptcy Code”). In the event Crossroads declares bankruptcy, Crossroads as
licensor acknowledges that if a debtor in possession, or a trustee in bankruptcy
in a case under the Bankruptcy Code (the “Bankruptcy Trustee”) rejects this
Agreement, then Dot Hill as licensee may elect to retain its rights under this
Agreement as provided in Section 365(n) of the Bankruptcy Code. Upon the written
request of Dot Hill to Crossroads or the Bankruptcy Trustee, neither Crossroads
nor such Bankruptcy Trustee will interfere with the rights and obligations of
Dot Hill as provided in this Agreement.
     12. Notices. All notices under this Agreement shall be personally
delivered, delivered by United States mail or sent by a nationally recognized
overnight carrier, and shall be deemed received on the date of delivery. With
respect to notices sent in the United States mail, such must be registered or
certified.
     [...***...]
***Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



     [...***...]
     Either Party may change its address upon written notice to the other Party.
     13. General.
          13.1 Binding Nature. Except as expressly provided herein, this
Agreement is binding upon and shall inure to the benefit of each Party hereto
and its respective successors and permitted assigns
          13.2 Relationship of Parties. Nothing in this Agreement shall be
construed as creating a partnership, joint venture, or agency relationship
between the Parties, or as authorizing either Party to act as agent for the
other.
          13.3 Entire Agreement; Modifications. This Agreement constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior negotiations and agreements,
whether written or oral. This Agreement may not be altered or amended except by
an instrument in writing executed by both Parties. No waiver of or amendment to
any of the terms hereof subsequent to the execution hereof claimed to have been
made by any representative of either Party shall have force or effect unless in
a writing signed by duly authorized representatives of the parties.
          13.4 Governing Law; Venue. This Agreement will be construed in
accordance with and governed in all respects by the laws of the State of
Delaware without regard to any conflicts of law principles which would result in
application of laws of any other jurisdiction. Any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement must be brought or otherwise commenced in any state court located
in either the County of San Diego, California or the County of Travis, Texas or
in any federal court located either in the Southern District of California or
the Western District of Texas. Each Party expressly and irrevocably consents and
submits to the jurisdiction of such state and federal courts (and each appellate
court located in such jurisdiction) in connection with any such legal proceeding
and the defendant or respondent in the legal proceeding will not seek a change
of venue of the legal proceeding.
          13.5 Remedies. The rights and remedies of the Parties will be
cumulative (and not alternative). If any legal action is brought to enforce this
Agreement, the prevailing Party will be entitled to receive its reasonable
attorneys’ fees, court costs, and other collection expenses, in addition to any
other relief it may receive.
          13.6 Waiver. The failure of a Party to this Agreement to insist upon
strict adherence to any term hereof shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement. All waivers must be in writing and signed
by an authorized representative of the Party waiving its
***Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



rights. Any waiver or failure to enforce any provision of this Agreement will
not be deemed a waiver of any other provision or of such provision on any other
occasion.
          13.7 Severability. If any provision of this Agreement is
unenforceable, such provision will be changed and interpreted to accomplish the
objectives of such provision to the greatest extent possible under applicable
law and the remaining provisions will continue in full force and effect.
          13.8 Independent Contractors. This Agreement is not intended to
establish any partnership, joint venture, employment, or other relationship
between the Parties except that of independent contractors.
          13.9 Construction. The paragraph headings in this Agreement are for
convenience of reference only, will not be deemed to be a part of this
Agreement, and will not be referred to in connection with the construction or
interpretation of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be applied in
the construction or interpretation of this Agreement.
          13.10 Counterparts. This Agreement may be executed in several
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.
IN WITNESS WHEREOF, each Party has executed this Agreement as of the date
indicated below by its authorized representative.
Crossroads Systems, Inc.

         
By:
  /s/ Brian Bianchi    
 
       
 
        Name: Brian Bianchi    
 
        Its: Vice President, Engineering Development    
 
        Date: October 5, 2006    
 
        Dot Hill Systems Corporation    
 
       
By:
  /s/ Dana Kammersgard    
 
       
 
        Name: Dana Kammersgard    
 
        Its: President & CEO    
 
        Date: October 5, 2006    

13



--------------------------------------------------------------------------------



 



Exhibit A
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

                              CROSSROADS SYSTEMS (TEXAS), INC.,           a
Texas corporation,          
 
  Plaintiff and Counter-Defendant,          
 
        CASE NO. A-03-CV-754 SS    
 
  v.          
 
              DOT HILL SYSTEMS CORPORATION,           a Delaware corporation,  
       
 
  Defendant and Counter-Plaintiff                    

STIPULATION OF DISMISSAL OF CLAIMS BETWEEN
CROSSROADS SYSTEMS (TEXAS), INC. AND DOT HILL SYSTEMS CORPORATION
     IT IS HEREBY STIPULATED AND AGREED by and among Crossroads Systems (Texas),
Inc. (“Crossroads”) and Dot Hill Systems Corporation (“Dot Hill”), by their
undersigned attorneys, that pursuant to Federal Rule of Civil Procedure
41(a)(2), Crossroads’ claims against Dot Hill and Dot Hill’s counterclaims
against Crossroads in the above-referenced action be, and hereby are, dismissed
with prejudice. Each party shall bear its own costs and attorneys’ fees.

14



--------------------------------------------------------------------------------



 



             
 
  Respectfully submitted,      
Dated: October ___, 2006
  By:        
 
     
 
John M. Guaragna (Bar No. 24043308)    
 
      Raymond W. Mort III (Bar No. 00791308)    
 
      Jennifer A. Lloyd (Bar No. 24013050)    
 
      Meghan Paulk Ingle (Bar No. 24036821)    
 
      DLA Piper US LLP    
 
      1221 South MoPac Expressway, Suite 400    
 
      Austin, TX 78746-6875    
 
      Tel: 512-457-7000    
 
      Fax: 512-457-7001    
 
           
 
      John Allcock (Pro Hac Vice)    
 
      Sean C. Cunningham (Pro Hac Vice)    
 
      DLA Piper US LLP    
 
      401 B Street, Suite 2000    
 
      San Diego, CA 92101-4240    
 
      Tel: 619-699-2828    
 
      Fax: 619-699-2701    
 
           
 
      Darius C. Gambino (Pro Hac Vice)    
 
      DLA Piper Rudnick Gray Cary US LLP    
 
      1650 Market Street, Suite 4900    
 
      Philadelphia, PA 19103    
 
      Tel: 215-656-3309    
 
      Fax: 215-656-3301    
 
           
 
      Steven Robert Sprinkle    
 
      SPRINKLE IP LAW GROUP    
 
      1301 W. 25th Street, Suite 408    
 
      Austin, TX 78705    
 
      Tel: 512-637-9223    
 
      Fax: 512-371-9088    
 
           
 
      Attorneys for Plaintiff and Counter-Defendant    
 
      CROSSROADS SYSTEMS (TEXAS), INC.    

15



--------------------------------------------------------------------------------



 



             
 
  Respectfully submitted,      
Dated: October ___, 2006
  By:        
 
     
 
Richard F. Cauley (Pro Hac Vice)    
 
      Franklin E. Gibbs (Pro Hac Vice)    
 
      Michelle M. McCliman (Pro Hac Vice)    
 
      Peter O. Huang (Pro Hac Vice)    
 
      Larry Severin (Pro Hac Vice)    
 
      WANG, HARTMANN & GIBBS, P.C.    
 
      1301 Dove Street, Suite 1050    
 
      Newport Beach, CA 92660    
 
      (949) 833-8483    
 
           
 
      John F. Sweeney (Pro Hac Vice)    
 
      William S. Feiler (Pro Hac Vice)    
 
      MORGAN & FINNEGAN, L.L.P.    
 
      3 World Financial Center    
 
      New York, New York 10281    
 
      (212) 415-8700    
 
           
 
      Valerie W. Greenberg (Pro Hac Vice)    
 
      THE GREENBERG LAW FIRM    
 
      121 Brite Ave.    
 
      Scarsdale, NY 10583    
 
      Telephone: (914) 722-9111    
 
      Facsimile: (914) 722-6866    
 
           
 
      Patton C. Lochridge (Bar No. 12458500)    
 
      Travis C. Barton (Bar No. 7902276)    
 
      MCGINNIS, LOCHRIDGE & KILGORE, LLP    
 
      1300 Capitol Center    
 
      919 Congress Avenue    
 
      Austin, TX 78701    
 
      Telephone: (512) 495-6000    
 
      Facsimile: (512) 495-6093    
 
           
 
      Attorneys for Defendant and Counter-Plaintiff    
 
      DOT HILL SYSTEMS CORPORATION    

16



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

                              CROSSROADS SYSTEMS (TEXAS), INC.,           a
Texas corporation,          
 
  Plaintiff and Counter-Defendant,          
 
        CASE NO. A-03-CV-754 SS    
 
  v.          
 
              DOT HILL SYSTEMS CORPORATION,           a Delaware corporation,  
       
 
  Defendant and Counter-Plaintiff                    

ORDER GRANTING STIPULATION OF DISMISSAL OF CLAIMS
     Pursuant to the Parties’ Stipulation and good cause appearing therefore, it
is hereby ordered that Crossroads Systems (Texas), Inc.’s (“Crossroads”) claims
against Dot Hill Systems Corporation (“Dot Hill”) and Dot Hill’s counterclaims
against Crossroads in the above-referenced action are hereby DISMISSED WITH
PREJUDICE. Each party shall bear its own costs and attorneys’ fees.
     IT IS SO ORDERED.

         
 
 
 
THE HONORABLE SAM SPARKS    
 
  UNITED STATES DISTRICT JUDGE    

17



--------------------------------------------------------------------------------



 



Exhibit B
Crossroads Press Release
PRESS RELEASE

     
Press Contact:
  Company Contact:
Aron Christian
  Anyck Turgeon
Zintel Public Relations
  Crossroads Systems
317.569.8888
  512.928.7006
aron.christian@zintelpr.com
  aturgeon@crossroads.com

Crossroads Systems Announces Settlement of Patent
Infringement Lawsuit Against Dot Hill
Agreement includes $10.5 million payment to Crossroads,
2.5 percent ongoing royalty for certain products
AUSTIN, Texas – June XX, 2006 – Crossroads Systems, Inc. (OTC Pink Sheets:
CRDS.PK), a leading provider of Business Information Assurance solutions for
guaranteed access, resiliency and security of enterprise information, today
announced it has settled its outstanding patent litigation with Carlsbad,
California-based Dot Hill Systems Corp. (NASDAQ: HILL), a provider of storage
networking solutions. In the settlement, Crossroads will receive a one-time
$10.5 million cash payment and a 2.5 percent ongoing royalty on net sales of
products utilizing Crossroads patented access controls technology.
Originally filed October 17, 2003, the lawsuit claimed that Dot Hill sold
solutions that violated U.S. patent Nos. 5,941,972 and 6,425,035 which cover the
ability to control access between hosts and storage devices in a networked
storage environment. Crossroads is the exclusive owner of these patents. In
exchange for the one-time cash payment and running royalty, Crossroads granted
Dot Hill a nonexclusive license to these patents and the parties settled all
claims arising out of the litigation.
“Our settlement with Dot Hill is significant for Crossroads, as it demonstrates
our commitment to protecting our extensive portfolio of intellectual property,”
said Rob Sims, President and CEO of Crossroads Systems. “We are pleased to
announce this settlement has been reached so we can now focus on the successful
deployment of our Business Information Assurance (BIA) solutions.”
About Crossroads Systems, Inc.

With headquarters in Austin, Texas, Crossroads Systems is a leading provider of
Business Information Assurance solutions. Crossroads solves today’s growing data
storage, business continuity, disaster recovery and information security markets
needs. Crossroads’ solutions are designed to help companies store, manage and
ensure the security, resiliency and accessibility of their data. Crossroads
products are sold as part of packaged offerings from companies such as EMC, HP,
Quantum and SUN, and are distributed through partners such as ACAL, Bell Micro,
Info-X, and Promark. Crossroads (CRDS.PK) is currently traded on the Over The
Counter (“OTC”) Bulletin Board. Crossroads is a member of the Storage Networking
Industry Association (SNIA). For more information about Crossroads Systems,
please visit www.crossroads.com or call 800-BUY-CRDS / 800.643.7148.

18



--------------------------------------------------------------------------------



 



Forward-Looking Statements
This release may include forward-looking statements. The words “believe,”
“expect,” “intend,” “plan,” “project,” “will” and similar phrases as they relate
to Crossroads are intended to identify such forward-looking statements. These
statements reflect the current views and assumptions of Crossroads, and are
subject to various risks and uncertainties that could cause actual results to
differ materially from expectations.
© 2006 Crossroads Systems, Inc. Crossroads and Crossroads Systems are registered
trademarks of Crossroads Systems, Inc. SecurDB and SPIE are trademarks of
Crossroads Systems, Inc. All specifications are subject to change without
notice.

19



--------------------------------------------------------------------------------



 



Dot Hill Press Release

      DRAFT   V.4  
Contacts:
   
Shad Burke
  Kirsten Garvin
Interim Chief Financial Officer
  Director of Investor Relations
Tel: 760-931-5500
  Tel: 760-476-3811
Email: investors@dothill.com
  Email: kirsten.garvin@dothill.com

Dot Hill Systems Settles Patent Infringement Lawsuit with Crossroads Systems
CARLSBAD, Calif. – June XX, 2006 – Dot Hill Systems Corp. (NASDAQ:HILL) today
announced that it has entered into an agreement that settles the outstanding
patent action brought by Crossroads Systems against Dot Hill and licenses to Dot
Hill the family of patents from which the lawsuit stemmed.
Under the terms of the settlement, Dot Hill will pay $3.35 million for alleged
past damages and Crossroads will dismiss, with prejudice, all patent claims
against Dot Hill. A third party will pay Crossroads an additional $7.15 million.
Going forward, Crossroads will receive a running royalty of 2.5% based on a
percentage of net sales of RAID products sold by Dot Hill, but only those with
functionality that is covered by US Patents No. 5,941,972 and No. 6,425,035 and
other patents in the patent family. For RAID products that use a controller
sourced by a third party, Dot Hill will pay 0.8125% of the 2.5% royalty, and a
third party will be responsible for the remainder. For RAID products that use
Dot Hill’s proprietary controller, Dot Hill alone will be paying the 2.5%
running royalty.
No royalty payments will be required with respect to the sale of storage systems
that do not contain RAID controllers, known as JBOD systems, or systems that use
only the SCSI protocol end-to-end, even those that perform RAID. Further,
royalty payments with respect to the sale of any products that are made, used
and sold outside of the United States will only be required if and when
Crossroads is issued patents that cover the products and that are issued by
countries in which the products are manufactured, used or sold.
“In the interest of ensuring a stable and continued flow of product to our
customers, we have decided to settle all of our outstanding claims with
Crossroads,” said Dana Kammersgard, Dot Hill’s president and chief executive
officer. “We are pleased to put the lawsuit behind us so we can continue our
focus on delivering innovative products to our customers and executing on the
corporate goals we have put in place.”
About Dot Hill
Dot Hill is the market leader in providing flexible storage offerings and
responsive service and support to OEMs and system integrators, from engagement
through end-of-life. Founded in 1984, Dot Hill has more than two decades of
expertise in developing high-quality, competitively

20



--------------------------------------------------------------------------------



 



priced storage products. Focused on delivering global 24 X 7 X 365 technical
support, the company has more than 100,000 systems in use worldwide and numerous
OEM and indirect partners. With its patented technology and award-winning SANnet
II® and RIO Xtreme™ families of storage and its Dot Hill Storage Services, Dot
Hill makes storage easy. Headquartered in Carlsbad, Calif., Dot Hill has offices
in China, Germany, Israel, Japan, Netherlands, United Kingdom and the United
States. More information is available at www.dothill.com.
Dot Hill, the Dot Hill logo, SANnet, SANpath, SANscape, RIVA and RIO Xtreme are
trademarks of Dot Hill Systems Corp. All other products and names mentioned
herein are trademarks or registered trademarks of their respective owners.
Statements contained in this press release regarding matters that are not
historical facts are “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act. Because such statements are subject to
risks and uncertainties, actual results may differ materially from those
expressed or implied by such forward-looking statements. Such statements include
statements regarding the continued licensing of Crossroads ‘972 family of
patents, whether or not Dot Hill will become the subject of other patent
infringement claims in the future and any positive impact that this license will
have on future financial results or stock price. The risks that contribute to
the uncertain nature of the forward-looking statements include, among other
things: the fact that the license is terminable by Crossroads under certain
scenarios and unforeseen technological, intellectual property, personnel or
engineering issues; and the additional risks set forth in the forms 8-K, 10-K
and 10-Q most recently filed by Dot Hill. All forward-looking statements
contained in this press release speak only as of the date on which they were
made. Dot Hill undertakes no obligation to update such statements to reflect
events that occur or circumstances that exist after the date on which they were
made.
###

21



--------------------------------------------------------------------------------



 



Exhibit C
Non-US Issued/Granted Patents in the ‘972 Patent Family

                      Title   Country   Serial No.   Grant No.   Grant Date
Storage Router and Method for Providing Virtual Local Storage
  Canada   2,315,199   2,315,199   21-Jan-2003
 
                   
Storage Router and Method for Providing Virtual Local Storage
  Germany   98966104.6   69832818.3   14-Dec-2005
 
                   
Storage Router and Method for Providing Virtual Local Storage
  France   98966104.6   1044414   14-Dec-2005
 
                   
Storage Router and Method for Providing Virtual Local Storage
  United Kingdom   98966104.6   1044414   14-Dec-2005

22



--------------------------------------------------------------------------------



 



Exhibit D
[...***...]
*** Confidential Treatment Requested

23